PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/079,720
Filing Date: 24 Aug 2018
Appellant(s): KALHAN, Amit



__________________
Stephanie Tinsley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Regarding claim 1, Appellant argues the references do not explicitly disclose the “device configured to decode the multiuser packet to obtain the first and second data” because Liu discloses the receiver demodulates and decodes the … stream “to obtain the data that is designated for them” [Remarks pg. 8 last par]. Appellant additionally argues the above limitation is not implicitly disclosed by Liu [Remarks pg. 9-10]. Finally, Appellant argues the above limitation is not disclosed by Ming [Remarks pg. 10]. Appellee respectively disagrees and maintains Liu discloses the above limitation. In Liu, multiple user’s data (low rate) (i.e., claim 1’s first and second data) are combined into a single data stream (high rate), which is then transmitted to a plurality of subscriber units [Abstract, fig. 1 no. 301, 302, 303]. The subscriber units receive the single channel (high rate) and demodulates and decodes it to obtain the individual user data (i.e., claim 1’s first and second data) [par. 0044]. Liu discloses two different methods for obtaining the high rate data (both methods discussed in Liu par. 0044). The first method recites demodulating and decoding “the high rate stream” to obtain the data. The second method recites “... instead of demodulating and decoding the entire … stream, each subscriber unit only demodulates and decodes its designated portion thereof” (emphasis added by Appellee). For the following two reasons, Appellee contends that Liu’s second method, including the bolded words above, explicitly requires that Liu’s first method produces all the data, not just that pertaining to that respective subscriber unit. First, entire stream, which will necessarily produce all the other subscriber units’ data (i.e., claim 1’s first and second data). Second, by explicitly stating as part of the second method “only demodulates and decodes its designated portion thereof” implies the previous/first method demodulates and decodes more than just its designated portion (i.e., claim 1’s first and second data). Appellee admits Liu’s subscriber units are only interested in their respective data and that they have no use for the other subscriber units’ data, which is why Liu introduces method 2. Appellee also admits Liu does not explicitly disclose, under the first method, the subscriber units doing anything with the other users’ data because their only interest is in their own data; that’s why Liu discloses the stream is demodulated/decoded to “obtain” the data designated for them. However, just because Liu’s subscriber units do not intend to use the extra data does not mean that data is not available to them. Under broadest reasonable interpretation (BRI), Appellee maintains Liu’s first method reads on claim 1’s “obtain the … data”. Consequently, since the combination of Liu and Ming disclose the limitations as claimed, the rejection to this claim should be maintained.

Regarding claim 15, Appellant argues the references do not explicitly disclose “receiving, … from a first/second origination device associated with a first/second user” because Liu’s low rate data is not received from first/second origination devices associated with first/second users [Remarks pg. 12 first full par, pg. 14] and Liu is silent with regard to the devices from which the data streams are received [Remarks pg. 12 last par]. Appellant also argues Ming does not remedy this deficiency [Remarks pg. 13]. Appellee respectively disagrees. Liu’s low rate data is not simply data but “low rate user data” [fig. 3 A no. 301], which is data from “user” … “subscriber units” [par. 0030, 27]. This satisfies claim 1’s “origination device” and “users”, since even though Liu does not discuss the “device” in detail, Liu is clear this data originated from subscriber units (i.e., devices). Appellee additionally notes that although .

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WALTER J DIVITO/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
Brandon Renner
/BRANDON M RENNER/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.